DETAILED ACTION
	In Reply filed on 18 March 2021, claims 1-8 are pending. Claim 4 is currently amended. No claim is canceled, and no claim is newly added. Claims 1-8 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 3,702,226, hereinafter Kim) in view of Bonnebat et al. (US 4,216,253, hereinafter Bonnebat).
	Regarding claim 1, Kim teaches a method for forming an object made of a polymeric material (column 1 lines 27-28: plastic molding with blow molding extruder) wherein the polymeric material has a melting temperature (it is intrinsic that the plastic has a melting point), the method comprising the following steps:
melting the polymeric material (column 2 lines 42-46: by a plasticizing and extrusion means 11 having a hopper 12 and an extruder 13 driven by a motor 14; column 4 lines 8-12);
cooling the polymeric material (abstract; column 1 line 65 - column 2 line 4; column 3 lines 45 - column 3 lines 65: cooling in die assembly 19; column 4 lines 58-66: cooling in adapter 18; column 4 lines 67-70: cooling in blow molding; FIGURES 1, 2, 3, and 15);  

inserting the tubular body into a mold (20, 21) having an internal cavity (column 2 lines 46-52; FIGURE 1);
closing off the tubular body at a first end (bottom end of mold 20 in FIGURE 1) (column 1 line 32-39; column 2 lines 46-52; FIGURE 1; although Kim does not explicitly disclose one end of an annular parison is closed off, it is intrinsic that the one end is closed off by molds 20 and 21 and the other end is open to blow air through the other end in order to make a bottle) 
blowing air into the tubular body through a second end (upper end of mold 20 in FIGURE 1) in order that the tubular body adheres to the internal cavity of the mold (20, 21) (column 3 lines 32-45; FIGURE 15).
Kim also teaches that the adapter and the die assembly have the means to cool to restore a symmetrical temperature and velocity profile (abstract), but Kim does not specifically teach that cooling the polymeric material below the melting temperature. 
Bonnebat teaches that a method and an apparatus of extruding hollow shaped articles from molten thermoplastics by controlled cooling of the molten charge prior to entry into an extrusion die in order to prevent the hollow shaped articles from deformation under its own weight and being irregular in the thickness of the wall (abstract; column 2 lines 15-31). Bonnebat also teaches that the fusion temperature (TFF) and crystallization temperature (TDC) of thermoplastic material can be measured by means of a differential scanning calorimeter (DSC) (column 2 lines 42-45; FIGURE 0 (above its TFF) to a temperature T (between its TFF and TDC) prior to extrusion (column 2, lines 28-36), and the cooling is conducted in a homogeneous manner, under conditions which prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed (column 2 lines 36-41).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the means of cooling of Kim to lower the temperature of the molten thermoplastic material below to the fusion temperature (TFF) and above the crystalline temperature (TDC) as taught by Bonnebat in order to yield known results or a reasonable expectation of successful results of obtaining an extruded annular parison in controlled wall thickness with minimum deformation for a later blow-molding process (Bonnebat: column 1 lines 15-31).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bonnebat as applied to claim 1 above, and further in view of Sun et al. (US 20180093408 A1, hereinafter Sun).
	Regarding claim 2, Kim in view of Bonnebat teaches all the claimed limitations of claims 2, as applied to claim 1, but does not teach that the method includes the following steps of 1) melting at least a second polymeric material, 2) extruding the second polymeric material into a second tubular body concentric with the tubular body;
Sun teaches a method and an apparatus for manufacturing a vessel which is configured to hold a product in an interior region, formed using a blow-molding process in which a multiple-layer parison is blow molded to form the vessel, and the multiple-layer parison is formed in an extrusion process in which a number of extruders are arranged to co-extrude associated inner and outer parisons to establish the multiple-layer parison (abstract). Sun also teaches that the co-extrusion process 100 includes a preparing stage 102 in which various material formulations are provided to co-extrusion system 12, an extrusion stage 104 in which the various material formulations are processed by co-extrusion system 12 to provide associated parisons, and a co-extrusion stage 106 in which the various parisons are extruded to provide multiple-layer tube 10 (¶ [0014]; FIGURE 2). Co-extrusion stage 106 then proceeds to an extruding operation 106B in which all three parisons 30, 34, 38 (i.e., three polymeric materials are melted) are co-extruded at the same time through lower tooling included in co-extrusion die 26 to begin forming multiple-layer tube 10 (as shown FIGURES 1 and 3, i.e., a second tubular body is concentric with the tubular body 10), and then co-extrusion stage 106 proceeds to an establishing operation 106C to form a sufficient length of multiple-layer tube 10, and the multiple-layer tube 10 is ready for a subsequent operation such as a blow-molding process in which a multiple-layer container may be established (¶ [0108]; FIGURES 1 and 2). Thus, Sun teaches the method comprises the following steps of melting at least a second polymeric material, and the second material is extruded into a second tubular body concentric with the tubular body as mentioned above, and the multiple-layer tube 10 will proceeds the rest of steps in the same way as described in claim 1. 
modified Kim to include extrusion of multiple polymeric materials to from a concentric multiple-layer parison tube as taught by Sun in order to yield know results or a reasonable expectation of successful results of obtaining a multilayer vessel by blow-molding of the multiple-layer parison.   
Regarding claim 3, Kim in view of Bonnebat and Sun teaches all the claimed limitations including a step of cooling the second polymeric material below the melting temperature of the second polymeric material (Bonnebat: column 2, lines 28-36), and the motivation to combine, applied to claims 1 and 2, applies equally here.   
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heusser (US 20150087733 A1). 
Regarding claim 4, claim 4 recites the limitation “a cooling device … that is configured to cool the polymeric material to a temperature below the melting temperature,” and the underlying limitation relates to intended use of the cooling device and fails to require structure other than the cooling device. Thus, the limitation is considered to have no significance to the claim.
Kim teaches a forming device for the blowing of a tubular body (a blow molding apparatus) in FIGURE 1, comprising: 
a melting device (extrusion means 11, extruder 13), which is structured so as to melt a polymeric material;
an extrusion head (die assembly 19), which is structured so as to extrude the polymeric material into a tubular body;

blowing means (through 54, bore 48, valve 61, and outlet opening 49; FIGURE 15), which are structured so as to allow the delivery of a fluid into the tubular body (H);
characterized in that it comprises a cooling device (compressor 37 and conduit 36 and 54 in FIGURE 1; through air passageways 31, 32, 33, and 34, connected to conduit 36, in adapter 18 in FIGURE 3; through upper chamber 47, bore 48, and ribs 53a, 53b, connected to conduit 54, in die assembly 19 in FIGURE 15) disposed downstream of the melting device (11), that is configured to cool the polymeric material to a temperature below the melting temperature and is interposed between the melting device (11) and the extrusion head (19).
However, Kim does not specifically teach that the cooling device comprises a heat exchanger comprising a static mixer. 
Heusser discloses a method for manufacturing low density foams using a static mixer with a mixer insert which enables the temperature of a plastic melt to be homogenized over the entire cross-section (abstract). A plastic melt is guided through a cooling device (static mixer 230) between the melting device (extruder 211) and the extrusion head (head of die element 240) (¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and thereafter the each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element; FIGURES 3 and 9; i.e., the mixer includes several web elements which mix and cool the plastic melt. Among the several web elements, a plurality of web elements which are connected to a flow channel, here the web elements 9 and 10, are cooling elements. Moreover, the mixer insert 3 is located in the interior passage as shown in FIGURE 9). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the cooling device of Kim with the cooling device having static web mixers in fluidic connection as taught by Heusser in order to yield know results or a reasonable expectation of successful results of obtaining a plastic melt wherein the temperature of the plastic melt is homogenized over the entire cross-section for improved control of overall molding process (Heusser: derived from abstract).
Regarding claim 5, Kim teaches that the extrusion head (die assembly 19) is fed by a feeding conduit (adapter 18 and conduit 38) placed in communication with the melting device (extruder 13), and wherein the cooling device (compressor 37 and conduit 36 and 54 in FIGURE 1; through air passageways 31, 32, 33, and 34, connected to conduit 36, in adapter 18 in FIGURE 3) is disposed along the feeding conduit (adapter 18) (column 3 lines 2-17; FIGURES 1, 2, and 3). Kim in view of Heusser also teaches that the extrusion head (die element 240) is fed by a feeding conduct placed in communication with the melting device (extruder 211), and wherein the cooling device (static mixer 230) is disposed along the feeding conduit (Heusser: ¶ [0106]; FIGURE 9). 
Regarding claim 6, Kim teaches that the feeding conduit (adapter 18 and conduit 38) comprises a first stretch (adapter 18) coming from the melting device (extruder 13) and a second stretch (conduit 38) connected to the first stretch and communicating with the extrusion head (die assembly 19), and wherein the cooling device (compressor 37 and conduit 36 and 54 in FIGURE 1; through air passageways 31, 32, 33, and 34, connected to conduit 36, in adapter 18 in FIGURE 3) is disposed along the first stretch (column 3 lines 5-7: passageways 33 and 32 extend closely adjacent to the inner wall surface or sidewalls of the respective bores 29 and 30 in adapter 18; FIGURE 3) of the feeding conduit (adapter 18 and conduit 38). Kim in view of Heusser also teaches that the cooling device (static mixer 230) is disposed along the first stretch of the feeding conduct (Heusser: FIGURE 9; when the cooling device of Heusser is located between extruder 11 and adapter 18 of Kim, the cooling device is disposed along the adapter).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Heusser as applied to claim 4 above, and further in view of Sun.
Regarding claim 7, Kim in view of Heusser teaches all the claimed limitations as applied to claim 4, but does not teach the device comprises at least a second melting device as recited in claim 7. 
Sun teaches a method and an apparatus for manufacturing a vessel which is configured to hold a product in an interior region, formed using a blow-molding process in which a multiple-layer parison is blow molded to form the vessel, and the multiple-layer parison is formed in an extrusion process in which a number of extruders are arranged to co-extrude associated inner and outer parisons to establish the multiple-layer parison (abstract). Sun also teaches that a co-extrusion system to make a multiple-layer tube showing that the co-extrusion system includes an outer-layer extruder (22) configured to receive an outer-layer formulation and provide an outer-layer parison, an inner-layer extruder (28) configured to receive an inner-layer formulation and provide an inner-layer parison, a core-layer extruder (24) configured to receive a core-layer formulation and provide a core-layer parison, and a co-extrusion die (26) coupled to each of the extruders to receive the associated parisons and to extrude the inner-layer, core-layer, and outer-layer parisons to establish the multiple-layer tube (10) (¶ [0013]; FIGURE 1). Thus, Sun teaches at least a second melting device (outer-layer extruder 22 or inner-layer extruder 28) for melting a second polymeric material, wherein the extrusion head (26) is structured so as to extrude the second polymeric material into a second tubular body (outer layer 14 or inner layer 16, respectively formed from the extruder 22, 28) that is concentric with the first tubular body. 
Kim to include another passageway of a second material extruded from a second extruder to form a concentric multilayer tubular parison as taught by Sun in order to yield known results or a reasonable expectation of successful results of obtaining a multilayer tubular parison for a blow molding process.
 Regarding claim 8, claim 8 recites the limitation “a second cooling device … configured to cool the second polymeric material to a temperature lower than the melting temperature,” and the underlying limitations relates to intended use of the cooling device and fails to require structure other than the cooling device. Thus, the limitation is considered to have no significance to the claim.
Kim in view of Heusser and Sun teaches all the claimed limitations, as applied to claims 4 and 7, but does not explicitly teach that the device comprise at least a second cooling device as recited in claim 8. However, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the second melting device of modified Kim to include a second cooling device as the same as the cooling device of the adapter as taught by Kim and Heusser in order to control the temperature of the second extruded material to form a multilayer tubular parison at a desired temperature. 

Response to Arguments
Applicant's arguments filed on 03/18/2021 have been fully considered but they are not persuasive. 

The Examiner respectfully disagrees with the argument. At first, claim 1 recites the limitation “cooling the polymeric material below the melting temperature,” and thus, regardless of the manners of the cooling (i.e., either allegedly by non-homogeneous manner or homogeneous manner), Kim in view of Bonnebat teaches the recited limitation. Secondly, the cooling methods of Kim and Bonnebat are compatible. Kim’s invention is directed to achieving greater runs by maintaining uniform temperature of the melt by selective removal of heat to assure a consistent temperature-velocity profile in the split portions of the extrudate (column 1, lines 60-65). Bonnebat teaches that the cooling is conducted in a homogeneous manner, under conditions which prevent the formation of crystalline seeds in the polymer as it passes from the extrusion means to the conformation or blow-molding device where the final, hollow shaped article is formed (column 2 lines 36-41). Thus, both Kim and Bonnebat teaches a method of achieving a uniform temperature profile of the plastic melt for better control of molding process (e.g., by preventing the formation of crystalline sees in the plastic melt). Thirdly, both Kim and Bonnebat teaches an effective method of cooling of the plastic melt (i.e., the same subject matter in the same field of endeavor). Therefore, Kim in view of Bonnebat teaches all the claimed limitations of claim 1 and the motivation to combine as presented in the above regarding claim 1. 
Applicant’s arguments with respect to claims 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744